The opinion of theCourt was delivered to the following effect by
Royce, Chancellor.
There is no occasion to question the jurisdiction of this Court, or the power of a court of chancery to enforce a right of this description. Two questions only seem to require consideration. — Whether the adjudication of the probate and Supreme Court is conclusive upon the right in question — and, if such would be the effect of that adjudication in ordinary cases, whether this caséis differed by reason ofthe infancy of the orator at the time.
In reference to the first point, it is expressly alleged in the plea that the same matters now brought in question were then adjudged. And as this allegation is demurred to, it must be taken to be true in its full extent, unless it is shown that there was a defect of jurisdiction, or want of power, in those courts, to act upon the subject in the equitable view of it which is now taken. The inability, if any existed, did not arise from any complication of facts or difficulty of proof, but must have been inherent in the organization of the probate system. Every fact which is now presented was then brought into the case for consideration.
The leading proposition of the orator’s argument, that the probate courts possess no other than a strictly legal jurisdiction, is novel: no case is produced in which their powers have been thus *289limited. Certainly their proceedings are not conformed to the course of the common law, and it was doubtless intended to confer upon them'the primary and appropriate jurisdiction, for the investigation and allowance of personal claims of every description, , 6 . i, . , , , ‘., , and especially lor the distribution or estates among those entitled to the same, whether by operation of law or by testamentary disposition. The subjectofadvancementby the ancestor to his heir was not overlooked by the legislature, but was provided for in terms very similar to those of the English statutes upon the same subject, and, with the other provisions for the settlement and distribution of estates, was expressly submitted to the administration of the probate courts. This would of course involve the inquiry as to what should be considered an advancement, and in what cases the heir, by any act of his, had renounced his right in the distribution. And it must be admitted as a serious embarrassment, if, after powers thus conferred have been executed in conformity with every requirement of the statute, and a final disposition of the estate has been made, the arrangement may be disturbed by the interference of another jurisdiction, acting on the same facts, but professing the exclusive power to give to them their proper effect. The probate courts, in orderthat their jurisdiction may be effectual and answer the design of their institution, would seem of necessity to possess a portion of equitable powers. That they have very few of the means employed by courts of equity to enforce their decisions is true; and for that reason the peculiar powers of a court of chancery may be sometimes needed to aid them in the exercise of their jurisdiction ; but we think that, so far at least as the right of judging extends, these courts are not confined to the technical rules of common law, in opposition to established chancery principles. Even the cases from Massachusetts, on which the orator mainly relies, were cases of appeal from the probate court in the ordinary course of their probate system. And as far as we have examined, the only instances .at all analagous to the present in which the court of chancery has interfered, were those arising under the custom of London, which is excepted from the English statute of distributions, or such as liad not been finally acted on by those tribunals to which the execution of the statute had been committed. As before remarked, there is no reason to doubt our original right to decide upon the effect of the receipt which Moses Robinson, jun. executed to his father on the 7th of July, 1786 ; but the objection now is, that the effect of that instrument has been already settled by another jurisdiction, which if? *290our opinion competent powers to render its decision effectual and conclusive.
The question as to the effect of the orator’s infancy at the time of passing the decree admits of very little doubt. Indeed, the point is not even raised by him, but is met by way of anticipation by the opposite counsel. It is of the utmost importance that the settlement and distribution of estates, when made m the due course of existing laws, should be permanent. It usually happens on such occasions that many of the parties in interest are minors, and the law has accordingly provided for the appointment of guardians to take charge of their rights, has prescribed the modes of proceeding by which those rights are to be affected, has required of guardians proper security for the faithful execution of their trusts, and subjected them to an account with their wards. If it was not intended that proceedings between the wards and third persons, consummated in exact conformity to all these regulations, should be final, the legislature would doubtless have so said, and made some provision for so great an inconvenience. It is true, that the statute has saved to the ward, in certain specified cases, the right of objecting at full age ; but neither the statute nor any authority produced would justify us in extending that right to the present case. The result is that the plea must be allowed and the bill dismissed.